Citation Nr: 0717666	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, denying the veteran's 
claims for service connection for diabetes mellitus, to 
include as due to herbicide exposure, and for VA compensation 
under 38 U.S.C.A. § 1151 for nerve damage of the left hand.  

In his substantive appeal of June 2005, the veteran requested 
a videoconference hearing before the Board.  Such request was 
withdrawn by the veteran in his written statement received by 
the RO in July 2005.  No other request for a hearing remains 
pending.  

In 2006, the veteran relocated from California to Ohio.  This 
appeal has nonetheless continued to be processed by the Los 
Angeles RO, and it was that facility that certified the 
veteran's appeal to the Board in October 2006.  

The issue of the veteran's entitlement to VA compensation 
under 38 U.S.C.A. § 1151 for nerve damage of the left hand is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim herein addressed on 
its merits and has notified him of the information and 
evidence necessary to substantiate his claim.

2.  The veteran did not have active duty in Vietnam or in the 
waters off the coast of Vietnam, and he did not receive the 
Vietnam Service Medal.  

3.  The record does not reflect that the veteran was exposed 
to herbicide agents while on active duty.  

4.  Service medical records are negative for complaints, 
findings, or diagnoses involving diabetes mellitus, and such 
disorder is not shown for years following the his discharge 
from military service in November 1962.  

5.  Competent evidence linking the veteran's diabetes 
mellitus to his period of service or any event thereof is 
lacking.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the case at hand, the Board finds that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed to substantiate and complete 
the veteran's claims, notice of what part of that evidence 
was to be provided by him, and notice of what part VA was 
required to obtain for the veteran were furnished to him in 
the RO's letter of October 2003.  The veteran was thereby 
notified that he should submit all pertinent evidence in his 
possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this instance, VCAA notice was issued prior to the initial 
adjudication of the claims at issue in March 2004 in accord 
with Pelegrini.  Notice as to disability ratings or an 
effective date pursuant to Dingess/Hartman was provided to 
the veteran in October 2006, after the United States Court of 
Appeals for Veterans Claims (Court) issued its opinion in 
that case.  While it is evident that the veteran's claims for 
service connection were not then readjudicated following the 
issuance of Dingess-Hartman notice, see Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of a notification 
defect), the presumption of prejudice is rebutted, given that 
there is no factual predicate for a grant of service 
connection for diabetes mellitus.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).  Thus, it is determined 
that prejudice would not result to the veteran were the Board 
to enter a final decision as to the matters herein addressed 
on their merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as examination and treatment records 
compiled by VA medical personnel, along with various other 
items of evidence.  The record reflects that the veteran was 
contacted by the RO in October 2003 for various reasons, 
among which were to obtain needed supplemental information 
regarding any duty he had in Vietnam or off the shores of 
Vietnam, and any inservice exposure to herbicides.  No 
response to such inquiry was ever received by the RO from the 
veteran.  No VA medical examination is shown to have been 
afforded the veteran in connection with his claim for service 
connection for diabetes mellitus, and none is indicated, in 
the absence of any competent evidence of any indication of 
diabetes until many years post-service, without any competent 
evidence suggesting a nexus between his currently shown 
diabetes mellitus and service, and the inapplicability of any 
presumption of service incurrence of a chronic disease or as 
a result of claimed herbicide exposure.  Given that there is 
ample competent evidence of record to render an appellate 
decision, there is no duty to provide any examination or to 
obtain any additional medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.



Merits of the Claim

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days or more during a 
period of war, or during peacetime after December 31, 1946, 
and a chronic disease, such as diabetes mellitus, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, Type 2 diabetes, also known 
as Type II diabetes mellitus or adult-onset diabetes, shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  The diseases listed 
at 38 C.F.R. § 3.309(e) must have become manifest to a degree 
of 10 percent or more at any time after service, with the 
only exception being inapplicable to the facts of this case.  
38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  

The undersigned notes, parenthetically, that in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), the Court reversed VA's 
conclusion that a presumption of Agent Orange exposure 
applied only to individuals who set foot in Vietnam and 
extended the presumption to individuals who received the 
Vietnam Service Medal.  In January 2007, the Court 
temporarily stayed the adjudication of cases before the Board 
and VA ROs which were potentially affected by Haas.  Ribaudo 
v. Nicholson, No. 06-2762 (U.S. Vet. App. Jan. 9, 2007) (en 
banc).  The specific claims affected by the stay include 
those involving claims based on herbicide exposure in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shores of 
Vietnam.  As it is neither alleged, nor shown, that the 
veteran is in receipt of the Vietnam Service Medal or had 
service aboard ship in the waters off the shores of Vietnam, 
this matter is not governed by Haas or the stay imposed by 
Ribaudo.

Analysis

The veteran does not allege, nor does the record otherwise 
denote, that he served on active duty in Vietnam or on a 
vessel in the waters off the Vietnamese shore.  He is not in 
receipt of the Vietnam Service Medal or other medal, 
decoration, badge, commendation, citation, or ribbon denoting 
Vietnam service.  His Department of Defense Form 214, Report 
of Transfer or Discharge, indicates that he served for one 
year, nine months, and 21 days with the Armed Forces of the 
United States in Europe and entries in his service medical 
records are consistent only with foreign service rendered in 
Germany.  In November 2003, the National Personnel Records 
Center (NPRC) indicated that there was no evidence in the 
veteran's file to substantiate that he any service in the 
Republic of Vietnam.  On the basis of the foregoing, the 
veteran is not entitled to any presumption of inservice 
herbicide exposure.  

The veteran does allege that he may have come into contact 
with herbicide or Agent Orange through other soldier's 
equipment, but he does not otherwise offer any other details 
regarding how such exposure might have occurred.  Other than 
that broad, unsubstantiated allegation, he produces no 
evidence indicating that he was in fact exposed to one or 
more herbicides during his period of active duty.  
Information obtained by the RO from the NPRC in November 2003 
was to the effect that there were no records with respect to 
the veteran's claimed inservice herbicide exposure.  

Service medical records of the veteran are wholly negative 
for complaints, findings, or diagnoses involving diabetes 
mellitus.  Its presence is not shown until many years 
following the veteran's discharge from service in November 
1962, when he initiated a course of medical care in 2002 at a 
VA facility in Loma Linda, California.  At that time, there 
was an indication, per the veteran's own account, that his 
diabetes mellitus had been present for a period of greater 
than five years.  It, too, is significant that no medical 
professional furnishes any medical finding or opinion linking 
the veteran's currently shown diabetes mellitus to his period 
of service or any event thereof, inclusive of the claimed 
herbicide exposure.  Thus, while there is a showing of 
current disablement due to diabetes mellitus, the total 
absence of competent evidence indicating in-service exposure 
to herbicides or a nexus between current disability and 
military service mandates that the veteran's claim for 
service connection for diabetes mellitus be denied.  Hickson, 
supra.  

Notice is taken that the veteran's own personal opinions as 
to diagnosis or etiology are not competent evidence, since 
he, as a lay person untrained in the field of medical 
diagnostics and etiologies, is incompetent to offer opinions 
requiring specialized medical knowledge and training.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

As a preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); see also, 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.  


REMAND

The veteran seeks further development of his § 1151 claim on 
the basis that a medical opinion obtained on a recent VA 
medical examination conducted to assist in the adjudication 
of such claim was not fully responsive to the question posed 
by the RO to the examining physician.  Specifically, the 
veteran asserts that the examiner was to comment on the 
question of whether there was negligence on the part of VA in 
the surgical treatment afforded the veteran, beginning in 
January 2002, to permit permanent dialysis access through the 
left upper extremity, but that such an opinion was not 
furnished.  

An opinion obtained from a VA physician in February 2004 
indicates that the surgical procedures performed were 
necessary to facilitate dialysis and that the veteran was 
explained the risks of such procedures.  No opinion was set 
forth as to the existence of additional disability or any 
cause thereof, including but not limited to VA carelessness, 
negligence, lack of proper skill, error in judgment, or other 
similar instance of fault.  As such, the undersigned concurs 
that additional development is needed for supplementation of 
the February 2004 medical opinion.  

In addition, there are on file a variety of medical records 
compiled by VA from 2002 to 2005, including operative notes 
with respect to surgery involving the left upper extremity 
performed in January 2002 and subsequently.  It does not 
appear, however, that a complete set of medical treatment 
records, including informed consent forms for all surgical 
procedures undertaken, are contained within the claims 
folder.  Further actions are needed to ensure a complete set 
of treatment records is obtained and associated with the 
evidence already on file.  38 C.F.R. § 3.159(c)(1)(2) (2006).

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. § 
3.159, the veteran must be notified of 
what information and evidence are still 
needed to substantiate his claim for VA 
compensation under 38 U.S.C.A. § 1151 for 
nerve damage of the left hand.  The 
appellant must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his § 1151 
claim for nerve damage of the left hand; 
(2) that VA will seek to provide; (3) 
that the appellant is expected to 
provide; and (4) must ask the appellant 
to provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  The RO or AMC must obtain 
any relevant VA or other government 
records that are identified.  The AMC/RO 
must also assist the appellant in 
securing any relevant records of 
evaluation or treatment from private 
medical VA will secure, and what portion 
he himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Complete clinical records, including 
but not limited to physician orders, 
nursing notes, laboratory results, 
imaging findings, treatment records, 
progress notes, vital statistics, 
consultations, operative and procedure 
records, medication lists, discharge 
summaries, diet and nutrition 
assessments, informed consent documents, 
and problem lists, leading to, at the 
time of, and subsequent to the surgical 
procedures of January 16, 2002; February 
12, 2002; February 21, 2002; and on any 
subsequent dates, must be obtained for 
inclusion in the veteran's claims folder.  

3.  Thereafter, the report of a VA 
medical examination undertaken by D. R. 
Miller, M.D., on January 5, 2004, at the 
VA Medical Center in Loma Linda, 
California, must be returned to Dr. 
Miller for the preparation of an addendum 
to his earlier report.  If Dr. Miller is 
unavailable, or in the event that he 
wishes to further examine the veteran, 
the veteran must be accorded an 
additional VA medical examination to 
determine the nature, severity and 
etiology of his claimed additional 
disability involving nerve damage of the 
left hand.  The veteran's claims file 
must be furnished to Dr. Miller or his 
designee for use in the study of this 
case.

Ultimately, Dr. Miller or his designee 
must answer the following, with a full 
supporting rationale, where appropriate:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran 
has an additional disability or 
disabilities following VA 
treatment or lack thereof, 
beginning on January 16, 2002, 
to facilitate permanent 
dialysis access.  If the 
veteran has an additional 
disability following VA 
treatment, the examiner should 
identify such additional 
disability(ies) and should 
state whether it is at least as 
likely as not that the 
disability(ies) are due to VA 
carelessness, negligence, lack 
of proper skill, error in 
judgment, or other similar 
instance of fault.   

If the veteran has sustained 
additional disability due to VA 
treatment or lack thereof, 
beginning on January 16, 2002, 
the examiner should also opine 
as to whether it is at least as 
likely as not that the 
proximate cause of any 
additional disability was an 
event which was not reasonably 
foreseeable?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  
The clinician should also indicate that 
the veteran's claims file was reviewed.

4.  Lastly, the veteran's § 1151 claim 
must be adjudicated based on a de novo 
review of all pertinent evidence and 
consideration of all pertinent legal 
criteria.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 



obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


